DETAILED ACTION
This detailed action is in response to the interview conducted on December 1, 2021, and any subsequent filings.
Claims 1-4, 6-20, and 153 stand rejected.  Claims 1-4, 6-20, and 153 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution
In view of the interview conducted on December 1, 2021, PROSECUTION IS HEREBY REOPENED.  The grounds of rejections are set forth below.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: in Claims 1 and 153, "treatment device configured to treat the blood."
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Applicants' have argued that the controller recited in Claims 1-3, 7-9, 11, 16, 17, and 153 and the dependent claims which recite functions of the controller should not be interpreted under 35 USC 112(f) and thus are not indefinite (August 24, 2021, Remarks, Page 13/Paragraph 2 (hereinafter "Pg/Pr") – Pg14/Pr3).  Applicants have identified the structure corresponding to the controller as a structure that "performs basic arithmetic operations" (August 24, 2021 Remarks, Pg14/Pr3).  For purposes of examination, controller will be interpreted as any structure that can perform basic arithmetic operations.
Claim 153 recites "sensors in the venous line or at in the arterial line."  For purposes of examination, the limitation will be interpreted as any sensor in either a venous or arterial line.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is unclear as to how a lookup table which only contains data performs a function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-12, 14-19, and 153 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler").
Applicants' claims are directed towards a device.
Regarding Claims 1-4, 6-12, and 14-19, Bissler discloses a blood treatment system, comprising a machine comprising one or more pumps (Fig. 1, item 14, Pr25); a blood circuit in engagement with the one or more pumps (Fig. 1 item 14 (note also blood circuit staring at inlet conduit 16 and extending through to outlet conduit 68), Pr25,35) and having an inlet line for conveying blood to a patient and an outlet line for conveying the blood from the patient (Fig. 1, items 16, 68, Pr35); a treatment device configured to treat the blood and having a first port and a second port, the first port of the treatment device fluidly connected to the inlet line and the second port of the treatment device fluidly connected to the outlet line (Fig. 1 (note treatment device 12 and associated ports)); at least one of the inlet line or the outlet line having at least two pressure sensors in it (Fig. 1, items 22, 26, Pr26,27); and a controller configured to control the one or more pumps to convey blood to and from the patient, the controller further configured to use readings of the at least two pressure sensors to determine a supra).
Regarding Claim 153, Bissler discloses a blood treatment system, comprising a machine comprising one or more pumps (Fig. 1, item 14, Pr25); a blood circuit in engagement with the one or more pumps  (Fig. 1 item 14 (note also blood circuit staring at inlet conduit 16 and extending through to outlet conduit 68), Pr25,35) and having a venous line for conveying blood to a patient and an arterial line for conveying the blood from the patient (Fig. 1, items 16, 68, Pr35); a treatment device configured to treat the blood and having an inlet port and an outlet port, the inlet port of the treatment device fluidly connected to the arterial line and the outlet port of the treatment device fluidly connected to the venous line (Fig. 1 (note treatment device 12 and associated ports)); at least two pressure sensors in the venous line or at in the arterial line, with two pressure sensors of the at least two pressure sensors being in a same line (Fig. 1, items 22, 26, Pr26,27); and a controller configured to control the one or more pumps to convey blood to and from the patient, the controller further configured to use readings of the at least two pressure sensors to determine a change over time in a pressure drop across a flow restriction in the blood circuit positioned between the at least supra).
Additional Disclosures Included:  Claim 2: wherein the controller is configured to sample the pressure drop at multiple times over a period of time comprising a single treatment or multiple treatments and store data responsive thereto (Fig. 2 (note storage), Pr38; see also Claim Interpretation supra), wherein the change in the pressure drop is determined based on a trend over time of the stored data (Pr28,53-55; see also Claim Interpretation supra).  Claim 3: wherein the controller, responsively to said trend, generates a user notification, caution, or alarm, indicating that the trend is exceeding a limit (Pr36; see also Claim Interpretation supra).  Claim 4: wherein the inlet line comprises an arterial line (Fig. 1, item 16, Pr24) and the outlet line comprises a venous line (Fig. 1, item 68, Pr33).  Claim 6: wherein the machine is adapted to control a balance of fluid in the patient by regulating a ratio of a total volume of fluid removed from the patient to a total volume of fluid supplied to the patient (Figs. 1, 2, items 18, 94, Pr63 (note use of volume balancing by controller model); see also Claim Interpretation supra).  Claim 7: supra).  Claim 8: wherein the controller is programmed to estimate said ratio independently of said stored data by using a signal indicating a pump speed, a fluid weight, a flow rate, or a fluid volume (Pr36,54; see also Claim Interpretation supra).  Claim 9: wherein the controller calculates a rate of fluid volume loss from said stored data (Pr36,54; see also Claim Interpretation supra).  Claim 10: wherein a relationship between viscosity and hematocrit is derived from historical data for the patient or for a class of patients into which the patient belongs (Pr7,50,52,55,65 (note use of viscosity and hematocrit in modeling and control)).  Claim 11: wherein the controller stores a function of hematocrit versus viscosity-dependent parameter or hemoglobin versus viscosity, wherein the controller calculates hematocrit or hemoglobin responsively to said function and responsively to the stored data and wherein the controller outputs said hematocrit or hemoglobin (Pr7,36, 50,52,55,54, 65 (note use of viscosity and hematocrit in modeling and control); see also Claim Interpretation supra).  Claim 12: wherein the function is a lookup table (Pr55,57; see also Claim Interpretation supra).  Claim 14: wherein the stored data is stored over multiple treatments for said patient to generate a historical record for said patient (Fig. 2 (note storage), Pr38; see also Claim Interpretation supra).  Claim 15: wherein the stored data over said multiple treatments indicates a trend over a course of therapy, said trend being stored over the multiple treatments for said patient to generate a historical record of trends for said patient (Fig. 2 (note storage), Pr38; see also Claim Interpretation supra).  Claim 16: wherein the trends are stored as an average or a curve fit to viscosity over time to provide a baseline supra).  Claim 17: wherein the controller is configured to output said stored data to a treatment log (Fig. 2, items 82, 84, Pr41; see also Claim Interpretation supra).  Claim 19: wherein the flow restriction is a length of tubing with a predefined shape and inner diameter, a combination of an orifice and a rigid channel, or a precisely sized port with a shaped inlet and outlet (Fig. 1, item 12).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler").
Applicants' claim is directed towards a device.
In a first embodiment Bissler discloses wherein the at least two pressure sensors includes two pressure sensors upstream of the flow restriction (Fig. 1, items 22, 26 (note under the broadest reasonable interpretation the flow restriction includes piping such that the upstream and downstream positions may be varied to arrive at two pressure sensors upstream and downstream), Pr26,27) except wherein the at least two pressure sensors includes two pressure sensors downstream of the flow restriction.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a second pressure downstream of the flow restriction because, according to Bissler, while pressure sensor 28 is used to detect a pressure drop across the filter 12 (Pr28), a second pressure sensor could be used to measuring fluid flow rate back to the patient via venous line 68, as done with the dialysate sensors (Pr32), in addition to allowing for measuring various pressures in the patient (Pr50,53).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler") in view of Burbank, et al., U.S. Publication No. 2014/0018727 (hereinafter "Burbank").
Applicants' claim is directed towards a device.
Bissler discloses the blood treatment system of Claim 1 except wherein the at least two pressure sensors includes pressure pods.
Burbank also relates to a measuring pressure in a blood treatment system and discloses pressure pods (Pr51-54).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pressure sensors disclosed by Bissler with the pressure pods disclosed by Burbank because, according to Bissler, the pressure sensors "may each be any conventional type of pressure sensing device capable of sensing or measuring fluid pressure" (Pr28).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler") in view of Kensey, et al., U.S. Patent No. 6,322,524 (hereinafter "Kensey").
Applicants' claim is directed towards a device.
Regarding Claim 20, Bissler discloses the blood treatment system of Claim 1 except a viscosity sensor, wherein the viscosity sensor draws a sample of blood from said blood circuit and applies the sample to a viscometer.
Kensey also relates to the control of a blood treatment system and discloses a viscosity sensor, wherein the viscosity sensor draws a sample of blood from said blood circuit and applies the sample to a viscometer (C5/L6-9, C6/L4-21).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the blood treatment system disclosed by Bissler with the viscosity sensor disclosed by Kensey because, according to Kensey, the viscometer allows for indirect measurements of circulating blood velocity (C4/L30-34) and provides for evaluating the efficacy of pharmaceuticals (C5/L1-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The twenty prior art references listed on the PTO-892 accompanying this action all recite two or more pressure pods on a fluid line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779